Exhibit 10.5

 

September 2, 2020

 

BCTG Acquisition Corp.
11682 El Camino Real, Suite 320

San Diego, CA 92130

 

Ladies and Gentlemen:

 

BCTG Acquisition Corp. (the “Company”), a blank check company formed for the
purpose of acquiring one or more businesses or entities (a “Business
Combination”), intends to register its securities under the Securities Act of
1933, as amended (“Securities Act”), in connection with its initial public
offering (“IPO”), pursuant to registration statements on Form S-1 (collectively,
the “Registration Statement”).

 

The undersigned hereby commits that it will purchase an aggregate of 490,000
shares of common stock (or 533,500 shares if the underwriters’ over-allotment
option is exercised in full) (“Private Shares”) at a price of 10.00 per share
($4,900,000 in the aggregate, or $5,335,000 in the aggregate if the
underwriters’ overallotment option is exercised in full) (“Private Shares
Purchase Price”).

 

At least twenty-four (24) hours prior to the effective date of the Registration
Statement, the undersigned will cause the Private Shares Purchase Price to be
delivered to Loeb & Loeb, LLP (“Loeb”), as escrow agent, by wire transfer as set
forth in the instructions attached as Exhibit A to hold in a non-interest
bearing account until the Company consummates the IPO.

 

The consummation of the purchase and issuance of the Private Shares shall occur
simultaneously with the consummation of the IPO. On or prior to the consummation
of the IPO, Loeb shall deposit the Private Shares Purchase Price, without
interest or deduction, into the trust fund (“Trust Fund”) established by the
Company for the benefit of the Company’s public stockholders as described in the
Registration Statement.

 

Each of the Company and the undersigned acknowledges and agrees that Loeb is
serving hereunder solely as a convenience to the parties to facilitate the
purchase of the Private Shares.

 

Additionally, the undersigned agrees:

 

●not to propose, or vote in favor of, an amendment to the Company’s Amended and
Restated Certificate of Incorporation that would affect the substance or timing
of the Company’s obligation to redeem 100% of the Company’s shares of Common
Stock sold in the IPO if the Company does not complete an initial Business
Combination within 24 months from the closing of the IPO, unless the Company
provides the holders of shares of Common Stock sold in the IPO with the
opportunity to redeem their shares of Common Stock upon approval of any such
amendment at a per-share price, payable in cash, equal to the aggregate amount
of the Trust Fund, including interest earned on Trust Fund and not previously
released to the Company to pay the Company’s franchise and income taxes, divided
by the number of then outstanding shares of Common Stock sold in the IPO;

 



 

 



 

●the undersigned will not participate in any liquidation distribution with
respect to the Private Shares (but will participate in liquidation distributions
with respect to any shares of Common Stock purchased by the undersigned in the
IPO or in the open market) if the Company fails to consummate a Business
Combination;

 

●that the Private Shares will not be transferable until after the consummation
of a Business Combination except (i) to the Company’s pre-IPO stockholders, or
to the Company’s officers, directors and employees, (ii) transfers to the
officers, directors, stockholders, employees and members of the undersigned and
its affiliates, (iii) to relatives and trusts for estate planning purposes, (iv)
by virtue of the laws of descent and distribution upon death, (v) pursuant to a
qualified domestic relations order, (vi) by private sales at prices no greater
than the price at which the Private Shares were originally purchased or (vii) to
the Company for cancellation in connection with the consummation of a Business
Combination, in each case (except for clause vii) where the transferee agrees to
the terms of the transfer restrictions; and

 

●the Private Shares will include any additional terms or restrictions as is
customary in other similarly structured blank check company offerings or as may
be reasonably required by the underwriters in the IPO in order to consummate the
IPO, each of which will be set forth in the Registration Statement.

 

The undersigned acknowledges and agrees that the purchaser of the Private Shares
will execute agreements in form and substance typical for transactions of this
nature necessary to effectuate the foregoing agreements and obligations prior to
the consummation of the IPO as are reasonably acceptable to the undersigned,
including but not limited to an insider letter.

 

The undersigned hereby represents and warrants that:

 

(a) it has been advised that the Private Shares have not been registered under
the Securities Act;

 

(b) it will be acquiring the Private Shares for its account for investment
purposes only;

 

(c) it has no present intention of selling or otherwise disposing of the Private
Shares in violation of the securities laws of the United States;

 

(d) it is an “accredited investor” as defined by Rule 501 of Regulation D
promulgated under the Securities Act of 1933, as amended;

 

(e) it has had both the opportunity to ask questions and receive answers from
the officers and directors of the Company and all persons acting on its behalf
concerning the terms and conditions of the offer made hereunder;

 

(f) it is familiar with the proposed business, management, financial condition
and affairs of the Company;

 

(g) it has full power, authority and legal capacity to execute and deliver this
letter and any documents contemplated herein or needed to consummate the
transactions contemplated in this letter; and

 

(h) this letter constitutes its legal, valid and binding obligation, and is
enforceable against it.

 

This letter agreement constitutes the entire agreement between the undersigned
and the Company with respect to the purchase of the Private Shares, and
supersedes all prior and contemporaneous understandings, agreements,
representations and warranties, both written and oral, with respect to the same.

 

[signature page follows]

 

2

 

 



  Very truly yours,       BCTG HOLDINGS, LLC       By: /s/ Andrew Ellis   Name:
Andrew Ellis   Title: Manager

 



Accepted and Agreed:       BCTG ACQUISITION CORP.         By: /s/ Aaron I. Davis
  Name:   Aaron I. Davis   Title: Chief Executive Officer  

 



[Signature Page to Private Placement Subscription Agreement]

 

3

 

 

Exhibit A

 

Wire Instructions

 

 



 

 